Per Curiam : This case was fairly left to the jury, under proper instructions, and turned simply upon the question whether the defendants had paid the debt sued for, or that portion for which they were liable. The jury found they had. The evidence was conflicting, and the parties were both sworn. The evidence objected to by plaintiff bore upon the issue so far as to be admissible, and even if so irrelevant that it might have been excluded, it can not have affected the verdict. There is m ground for disturbing the verdict. Judgment affirmed.